Citation Nr: 1221818	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2012, the Veteran testified at a hearing before the undersigned at the San Antonio satellite office of the RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

The Veteran seeks service connection for each of his knees.  In his Notice of Disagreement and Board hearing, the Veteran contends that he twisted his right knee in service and was placed in a full leg cast for one month after which he was told he would need surgery to repair the injured knee.  He testified he did not have surgery because of a lack of insurance.  He also contends that he injured his left knee due to excessive pressure from avoiding use of his right knee, so that his left knee should be service-connected as secondary to his right knee disability.  

January 1973 service treatment records show treatment for the right knee, which the Veteran twisted while playing basketball.  There was no effusion.  He was placed in a posterior splint and it was recommended that he elevate the knee and ice it.  Ligaments were stable and no crepitus was found.  An X-ray study showed no significant abnormality.  He was asked to return as needed, but there is no further mention of treatment of the right knee in his service treatment records.  Unfortunately, there is no discharge examination of record.  

The Veteran underwent two VA examinations, in 2006 and 2009, but there are no private or VA treatment records found in the claims file.  The Veteran testified that post-service he saw a private physician in 1978 who recommended immediate surgery, but the Veteran lacked health insurance and no surgery was performed.  The Veteran indicated that he had been unsuccessful in obtaining these 1978 private treatment records.  He also testified that he did not again seek treatment for his knees until approximately one year before his January 2012 Board hearing when he visited the Houston VA Medical Center (VAMC).  See transcript at pp. 5, 9.  The Board notes that the only VA outpatient record found in the claims file relates to eligibility and is dated after January 2003.  There are no VA treatment records found in the claims file.  

While the Board observes that the Veteran was afforded VA examinations in February 2006 and September 2009, the Veteran, during his testimony, indicated that there are additional treatment records available that have not been associated with the claims folder and are pertinent to his claims.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  If such material could be determinative of the claim, and not considered by the Board, a remand for readjudication is in order.  Id. at 613.  

According to the Veteran's testimony, these outstanding VA treatment records were generated after his last VA examination in September 2009, so the Board cannot dismiss the possibility they could be determinative of his claims.  Therefore, on remand the RO/AMC should obtain any outstanding VA treatment records.  

In addition, the RO/AMC shall ensure that a copy of the results of the Veteran's last X-ray study of his knees at VA in September 2009 also be associated with the claims file.  The September 2009 VA examiner referred to these results in paragraph number 4 of the rationale section of his report, but a copy of the report of the September 2009 X-ray study is not found anywhere in the claims file.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

Concerning the Veteran's claim for service connection for a left knee disability, to include as secondary to a right knee disability, notice provided to the Veteran in correspondence dated in December 2005 failed to include any notice of the information and evidence needed to substantiate a secondary service connection claim under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Therefore, on remand the RO/AMC shall provide the Veteran and his representative with such notice.  

The Board further observes that in paragraph 2 of the examiner's rationale he explained, in part, that service connection was not warranted in this case because it had been more than 25 years since the Veteran's right knee inservice sprain.  From this statement, it is apparent that the examiner did not consider the Veteran's contentions that he had symptoms of knee pain ever since service.  

A veteran is competent to report his or her symptoms and observations such as pain, numbness, and even tinnitus.  The United States Court of Appeals for Veterans Claims has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, in this case the VA examiner cannot rely on the mere passage of time to find there is no relationship between the Veteran's inservice knee injury and his current right knee disorder.  He must consider the Veteran's contentions of symptomatology ever since service.  Therefore, on remand, after VA treatment records have been associated with the claims file, the record shall be forwarded to the September 2009 VA examiner, if he is still available, so that he may clarify his medical opinion in light of the additional medical records and the Veteran's contentions of right knee pain since service.  

The VA examiner is also requested to provide a full explanation of why he believes the Veteran's left knee disorder was not caused or aggravated by any right knee disorder.  As to his left knee, the Veteran has consistently claimed that he overcompensated using the left knee to spare right knee difficulties; however, the examiner does not discuss this "overcompensation" theory anywhere in his discussion of the Veteran's left knee disability claim.  He did not provide a rationale for the negative opinion. 

If the September 2009 VA examiner is not available, and additional pertinent VA treatment records are associated with the claims file on remand, then the RO/AMC shall provide the Veteran with an additional VA examination and medical opinion regarding the origin and etiology of his claimed bilateral knee disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claim for service connection for a left knee disability, to include as secondary to a right knee disability.  

2.  The RO/AMC shall associate with the claims file any outstanding records of evaluation and/or treatment from the Houston VA Medical Center (VAMC), especially any X-ray studies of the knees conducted in approximately September 2009.  

3.  After the above development has been completed, the RO/AMC shall forward the claims file, and a copy of this Remand, to the September 2009 VA examiner and request that he clarify his medical opinions on whether it is at least as likely as not (50 percent or greater probability) the Veteran's right knee disability is related to service and whether the Veteran's left knee disability is at least as likely as not (50 percent or greater probability) (i) caused or (ii) aggravated (i.e., permanently worsened beyond its normal progress) by the right knee disability.

In providing his rationale for whether there is a nexus between a right knee disability and service, the VA examiner shall consider the Veteran's contentions found in the transcript of the January 2012 Board hearing, especially the Veteran's statements that his right knee pain began in service and has continued ever since.  (While the examiner indicated that it had been more than 25 years since the Veteran's right knee inservice sprain, it is the Veteran's contention that he had symptoms of knee pain ever since service.  The examiner must discuss the likelihood that what the Veteran thinks are continuous symptoms resulting from the in-service injury are indeed residuals of the in-service injury.)  

In providing his rationale for whether a left knee disability was caused or aggravated by a right knee disability, the VA examiner shall consider the Veteran's contentions found in the transcript of the January 2012 Board hearing, especially the Veteran's statements that his left knee pain arose in approximately 1978 because he was "overcompensating" and using only his left knee to protect his right knee from further injury.  

If the September 2009 VA examiner is not available, then the opinion request should be directed to another appropriate examiner.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the remaining claims on appeal.  When the development requested has been completed, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

						(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


